Exhibit 10.16


[FORM OF] REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into effective
June 27, 2008 (the "Closing Date") between microHelix, Inc., an Oregon
corporation (the "Company"), and ____________, (the "Investor").


 
 PRELIMINARY STATEMENT


WHEREAS, under the Third Agreement Regarding Amendment of Promissory Note
between the Company and the Investor (the "Third Amendment Agreement") of given
date herewith, the Company issued and in the future will issue warrants (the
"Warrants") to the Investor, and upon exercise of the Warrants the Investor will
have the right to receive Shares (as defined in Section 1.3);


WHEREAS, the ability of the Investor to sell the Shares is subject to certain
restrictions under the Securities Act of 1933, as amended (the "1933 Act"); and


WHEREAS, the Company has agreed to provide the Investor with a mechanism that
will permit the Investor to sell the Shares in the future;


              NOW, THEREFORE, in consideration of the mutual covenants and
agreements, and subject to the terms and conditions contained herein, the
parties hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1           "Holder" means any holder of outstanding Registrable Securities or
securities convertible into Registrable Securities.


1.2           "SEC" means the United States Securities and Exchange Commission.


1.3           "Shares" means, collectively, the shares of Common Stock, no par
value, of the Company issued or issuable upon exercise of any of the Warrants.


1.4           "Registrable Securities" means and includes the Shares.  Shares
will cease to be Registrable Securities when (a) they have been effectively
registered under the 1933 Act and disposed of in accordance with the
registration statement covering them, (b) to the extent they are freely tradable
within any three-month period without registration pursuant to Rule 144 under
the 1933 Act (or any similar provisions that are then in effect), or (c) they
have been otherwise transferred, new certificates for them not bearing a
restrictive legend have been issued by Company, and Company does not have "stop
transfer" instructions against them.
 

--------------------------------------------------------------------------------


 
1.5           "Registration Expenses" means all expenses incurred by the Company
in complying with its obligations under this Agreement, excluding all
underwriting discounts and selling commissions applicable to Registrable Shares.




ARTICLE 2
DEMAND REGISTRATION RIGHTS


2.1           Form S-3 Registration.  Beginning on the first day following the
day that is one year after the Company has resumed filing, and has timely filed
all of, the reports required under the 1933 Act, the Securities Exchange Act of
1934 and the rules and regulations adopted by the SEC thereunder, and through
the date all Registrable Securities may be sold by the Investor pursuant to Rule
144 under the 1933 Act, the Company will use its commercially reasonable best
efforts to register the Registrable Securities for resale under the 1933 Act on
Form S-3 (or any applicable successor form).


2.2           Demand Registration.  Beginning on the first day following the day
that is one year after the Company has resumed filing the reports required under
the 1933 Act, the Securities Exchange Act of 1934 and the rules and regulations
adopted by the SEC thereunder, and prior to the date all Registrable Securities
may be sold by the Investor pursuant to Rule 144 under the 1933 Act, the Holders
of at least two-thirds (2/3rds) of the outstanding Registrable Securities may
request, once and only once, in writing the registration under the 1933 Act of
all of the Registrable Securities then outstanding.  Notwithstanding the
foregoing, the demand registration rights set forth in this Section 2.2 shall
not be available to the Investor at such time as the Registrable Securities are
registered for resale under Form S-3 (or any successor form) pursuant to Section
2.1.


2.3           Expenses.  The Company will pay all Registration Expenses in
connection with all registrations under Section 2.1 and Section 2.2, and the
Investor will pay its pro rata portion of the discounts or commissions payable
to any underwriter.


ARTICLE 3
INCIDENTAL REGISTRATION RIGHTS


3.1           Right to Include ("Piggy-Back") Registrable Securities.   Provided
that the Registrable Securities are not then registered, if at any time after
the Closing Date and prior to the date all Registrable Securities may be sold by
the Investor pursuant to Rule 144 under the 1933 Act, the Company proposes to
register any of its securities under the 1933 Act (other than by a registration
which would not permit registration of Registrable Securities for sale to the
public on Form S-8, or any successor form thereto, on Form S-4, or any successor
form thereto and other than pursuant to Article 2) on an underwritten basis
(either best-efforts or firm-commitment), the Company will each such time give
prompt written notice to the Investor of its intention to register its
securities and the Investor's rights under this Section 3.1.  Upon the written
request of the Investor made within fifteen (15) days after the receipt of any
such notice from the Company (which request will specify the Registrable
Securities intended to be disposed of by the Investor and the intended method of
disposition thereof), the Company will, subject to the terms of this Agreement,
use its commercially reasonable best efforts to include such Registrable
Securities in the registration statement which covers the securities which the
Company proposes to register.  The right provided the Investor pursuant to this
Section 3.1 will be exercisable at the Investor's sole discretion.
 
2

--------------------------------------------------------------------------------


 
3.2           Withdrawal or Delay of Registration.  If at any time after written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration
the Company determines for any reason either not to register or to delay
registration of such securities, the Company will give written notice of such
determination to the Investor.  In the case of a determination not to register,
the Company will be relieved of the obligation to register any Registrable
Securities in connection with such registration under Section 3.1 (but not from
its obligation to pay the Registration Expenses in connection therewith),
without prejudice, however, to the Investor's rights to registration under
Section 2.1 and Section 2.2.  In the case of a determination to delay
registering, the Company will be permitted to delay registering any Registrable
Securities, for the same period as the delay in registering such other
securities.
 
3.3           Expenses.  The Company will pay all Registration Expenses in
connection with each registration of Registrable Securities requested pursuant
to Section 3.1 and the Investor will pay its pro rata portion of the discounts
or commissions payable to any underwriter.
 
3.4           Priority in Incidental Registrations.  If the managing underwriter
of the underwritten offering contemplated by Section 3.1 informs the Company and
the Investor in writing that the managing underwriter believes that the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering, then the Company will include in such
registration, up to the number of securities which the Company is advised by the
managing underwriter can be sold in such offering, (i) first, securities
proposed by the Company to be sold for its own account; and (ii) second, a pro
rata portion of the securities for which registration was requested by the
Investor and of all other registrable securities of the Company of other selling
security holders requested to be included in such registration.


ARTICLE 4
REGISTRATION PROCEDURES


4.1           Registration Procedures.  If and whenever the Company is required
to effect the registration of any Registrable Securities under the 1933 Act as
provided in Section 2.1, Section 2.2 and, as applicable, Section 3.1, the
Company will, as expeditiously as possible:


(a)           prepare and file with the SEC the registration statement, or
amendments thereto, to effect such registration (including such audited
financial statements as may be required by the 1933 Act or the rules and
regulations promulgated thereunder) and thereafter use its commercially
reasonable best efforts to cause such registration statement to be declared
effective by the SEC as soon as practicable;


(b)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary;


(c)           furnish to the Investor such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the 1933 Act, in conformity with the requirements of the 1933 Act, and such
other documents, as the Investor and underwriter may reasonably request in order
to facilitate the public sale or other disposition of the Registrable Securities
owned by the Investor;
 
3

--------------------------------------------------------------------------------


 
(d)           use its commercially reasonable best efforts to register or
qualify all Registrable Securities and other securities covered by such
registration statement under such other U.S. federal or state securities laws or
U.S. state blue sky laws as the Investor may reasonably request, to keep such
registrations or qualifications in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary to enable the Investor to consummate the disposition of the securities
owned by the Investor in such jurisdictions;


(e)           notify the Investor promptly after the Company has knowledge that:


(i)           the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement has been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;


(ii)           the SEC has issued any stop order suspending the effectiveness of
the registration statement or the initiation of any proceedings by any Person
for that purpose; or


(iii)           the Company has received any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;


(f)           notify the Investor, at any time when a prospectus relating
thereto is required to be delivered under the 1933 Act, upon discovery that, or
upon the happening of any event as a result of which, the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material facts required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and, at the request of the Investor promptly
prepare and furnish to the Investor a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus will
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;


(g)           use its commercially reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of the registration
statement at the earliest possible moment;


(h)           enter into such agreements and take such other actions as the
Investor reasonably requests in writing (at the expense of the Investor) in
order to expedite or facilitate the disposition of such Registrable Securities;
and
 
4

--------------------------------------------------------------------------------


 
(i)           use its commercially reasonable best efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange on which any of the Registrable Securities are then listed.


The Company may require the Investor to furnish the Company with information
regarding the Investor and the distribution of such securities.


4.2           Amended Prospectus.  The Investor agrees that, upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
Section 4.1(f), the Investor will forthwith discontinue the Investor's
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until the Investor's receipt of the
copies of the supplemented or amended prospectus contemplated by Section
4.1(f) and, if so directed by the Company, will deliver to the Company (at the
Company's expense) all copies, other than permanent file copies, of the
prospectus relating to such Registrable Securities in the Investor's possession
at the time of receipt of such notice.


ARTICLE 5
UNDERWRITTEN OFFERINGS


The Investor may not participate in any underwritten offering under Section
3.1 unless the Investor (i) agrees to sell its Registrable Securities on the
basis provided in any underwriting arrangements approved, subject to the terms
and conditions hereof, by the Company, and (ii) completes and executes all
questionnaires, indemnities, underwriting agreements and other documents (other
than powers of attorney) required under the terms of such underwriting
arrangements.  Notwithstanding the foregoing, no underwriting agreement (or
other agreement in connection with such offering) will require the Investor to
make a representation or warranty to or agreement with the Company or the
underwriters other than in a writing furnished by the Investor expressly for use
in the related registration statement, regarding the Investor, the Investor's
Registrable Securities, the Investor's intended method of distribution, and any
other representation, warranty or agreement otherwise required by law.


ARTICLE 6
INDEMNIFICATION


6.1           Indemnification by the Company.  In the event of any registration
of any Registrable Securities under the 1933 Act, the Company will, and hereby
does agree to indemnify and hold harmless the Investor, each individual or
entity who participates as an underwriter in the offering or sale of such
securities and each other person, if any, who controls the Investor or any such
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages, or liabilities ("Losses") to which the Investor or underwriter or
controlling person may become subject under the 1933 Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the registration
statement or prospectus, as amended or supplemented, or (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they are made, not misleading.  The Company will reimburse the Investor
and each such underwriter and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending against any such Loss, provided that the Company will not be liable in
any such case to the extent that any such Loss (or action or proceeding in
respect thereof) or expense arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement, prospectus, amendment or supplement in reliance upon and
in conformity with written information furnished to the Company by the Investor
or underwriter.  Further, the Company will not be liable to any underwriter in
the offering or sale of Registrable Securities or to any other person, if any,
who controls such underwriter within the meaning of the 1933 Act, to the extent
that any such Loss (or action or proceeding in respect thereof) or expense
arises out of such underwriter or controlling person's failure to send or give a
copy of the final prospectus, as the same may be then supplemented or amended,
within the time required by the 1933 Act to the person or entity asserting the
existence of an untrue statement or alleged untrue statement or omission or
alleged omission at or prior to the written confirmation of the sale of
Registrable Securities to such person or entity, if such statement or omission
was corrected in such final prospectus or an amendment or supplement
thereto.  Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of the Investor or any such underwriter or
controlling person and will survive the transfer of such securities by the
Investor .
 
5

--------------------------------------------------------------------------------



 
6.2           Indemnification by the Investor.  The Company may require, as a
condition to including any Registrable Securities in any registration statement
filed pursuant to this Agreement, that the Investor provide an undertaking
satisfactory to the Company that the Investor will indemnify and hold harmless
(in the same manner and to the same extent as set forth in Section 6.1) the
Company, each director of the Company, each officer of the Company and each
other person, if any, who controls the Company within the meaning of the 1933
Act, with respect to any statement or alleged statement in or omission or
alleged omission from such registration statement or prospectus, or any
amendment or supplement thereto, if such statement or omission or alleged
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company through an instrument duly executed by the
Investor specifically stating that it is for use in the preparation of such
registration statement, prospectus, amendment or supplement.  Any such indemnity
will remain in full force and effect, regardless of any investigation made by or
on behalf of the Company or any such director, officer or controlling person and
will survive the transfer of such securities by the Investor.  The liability of
the Investor under this Section 6.1 will be limited to the net proceeds from the
offering received by the Investor.


6.3           Notices of Claims, Etc.  Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in Section 6.1 or Section 6.2, such indemnified party will
give written notice to the indemnifying party of the commencement of such
action.  The failure of any indemnified party to give notice as provided herein
will not relieve the indemnifying party of its obligations under Section 6.1 or
Section 6.2, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice.  In case any such action is brought
against an indemnified party, unless in such indemnified party's reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party will be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified, to the extent that the indemnifying
party may wish, with counsel reasonably satisfactory to such indemnified
party.  After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such indemnified party for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense thereof.  No
indemnifying party will, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement of any such action which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability, or a
covenant not to sue, in respect to such claim or litigation.  No indemnified
party will consent to entry of any judgment or enter into any settlement of any
such action the defense of which has been assumed by an indemnifying party
without the consent of such indemnifying party.
 
6

--------------------------------------------------------------------------------


 
6.4           Other Indemnification.  Indemnification similar to that specified
in Section 6.1 and Section 6.2 (with appropriate modifications) will be given by
the Company and the Investor (but only if and to the extent required pursuant to
the terms herein) with respect to any required registration or other
qualification of securities under any Federal or state law or regulation of any
governmental authority other than the 1933 Act.
 
6.5           Indemnification Payments.  The indemnification required by
Sections 6.1 and 6.2 will be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred.
 
6.6           Contribution.  If recovery is not available under the foregoing
indemnification provisions, for any reason other than as specified therein, the
parties entitled to indemnification by the terms thereof will be entitled to
contribution to liabilities and expenses as more fully set forth in an
underwriting agreement to be executed in connection with such registration.  In
determining the amount of such contribution to which the respective parties are
entitled, there will be considered the parties' relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and prevent any statement or omission, and any other
equitable considerations appropriate under the circumstances.  No person or
entity guilty of fraudulent misrepresentation will be entitled to contribution
from any person or entity that was not guilty of such fraudulent
misrepresentation.


ARTICLE 7
RULE 144


After the Closing Date, the Company will use commercially reasonable efforts to
obtain financing and resume filing the reports required under the 1933 Act, the
Securities Exchange Act of 1934, and the rules and regulations adopted by the
SEC thereunder. Upon such resumption of filing, the Company will use
commercially reasonable best efforts to timely file the reports required to be
filed by it under the 1933 Act, the Securities Exchange Act of 1934, and the
rules and regulations adopted by the SEC thereunder to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (a) Rule 144 under the 1933 Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC.  Upon
the written request of the Investor, the Company will deliver to the Investor a
written statement as to whether it has complied with the requirements of this
Article 7.


ARTICLE 8
MISCELLANEOUS


8.1           Amendments and Waivers.  This Agreement may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company will have obtained the
approval of such amendment, action or omission to act, by the vote or consent,
either in writing or at a meeting, of holders of at least two-thirds (2/3rds) of
the Registrable Securities issued and issuable at such time.  Each holder of any
Registrable Securities at the time or thereafter outstanding will be bound by
any consent authorized by this Section 8.1, whether or not such Registrable
Securities will have been marked to indicate such consent.
 
7

--------------------------------------------------------------------------------


 
8.2           Notices. Except as otherwise provided in this Agreement, all
notices, requests and other communications provided for hereunder will be in
writing and will be delivered to:


(a)           The Company at:


microHelix, Inc.
P.O. Box 1030
Tualatin, OR 97062
Attn:  President


with a copy to:


Tonkon Torp LLP
888 SW Fifth Avenue, Suite 1600
Portland, OR 97204
Fax (503) 972-3743
Attn:  Kurt W. Ruttum


(b)           Each holder of Registrable Securities at such address shown in the
Company's records, or, until any such holder furnishes an address to the
Company, to and at the address of the last holder of such Registrable Securities
for which the Company has an address in its records.


Each such notice, request or other communication will be in writing and may be
personally delivered (effective upon receipt), mailed, postage prepaid
(effective three business days after dispatch), sent by facsimile (effective
upon receipt of the facsimile in complete, readable form), or sent via a
reputable overnight courier service (effective the following business day), to
the address specified above.


8.3           Assignment.  This Agreement will be binding upon and inure to the
benefit of the parties hereto, their heirs, personal representatives,
successors, and assigns.  Each holder of Registrable Securities agrees, by
accepting any portion of the Registrable Securities after the date hereof, to
the provisions of this Agreement.


8.4           Headings.  The descriptive headings of the several sections of
this Agreement are inserted for reference only and will not be used to construe
or interpret this Agreement.


8.5           Governing Law; Jurisdiction.  This Agreement will be deemed a
contract made under the laws of the State of Oregon and, together with the
rights and obligations of the parties hereunder, will be construed under and
governed by the laws of such State, without giving effect to principles of
conflicts of law.  The parties hereto irrevocably submit to the jurisdiction of
any state or federal court sitting in Multnomah County, Oregon, in any action or
proceeding brought to enforce or otherwise arising out of or relating to this
Agreement, and hereby waive any objection to venue in any such court and any
claim that such forum is an inconvenient forum.
 
8

--------------------------------------------------------------------------------



 
8.6           Waiver of Jury Trial; Attorney Fees.  Each party irrevocably
waives any right it may have, and agrees not to request, a jury trial for the
adjudication of any dispute hereunder or in connection herewith or arising out
of this Agreement or any transaction contemplated hereby.  In the event suit or
action is brought by any party under this Agreement to enforce any of its terms,
or in any appeal therefrom, it is agreed that the prevailing party will be
entitled to reasonable attorneys fees to be fixed by the arbitrator, trial
court, and/or appellate court.


8.7           Entire Agreement.  This Agreement sets forth the understanding of
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, whether written or oral, between the
parties with respect to such subject matter.


8.8           Severability.  Each provision of this Agreement will be treated as
a separate and independent clause, and the unenforceability of any one clause
will in no way impair the enforceability of any of the other clauses.  Moreover,
if one or more of the provisions contained in this Agreement will, for any
reason, be held to be excessively broad as to scope, activity, or subject so as
to be unenforceable at law, such provision or provisions will be construed by
the appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it will
then appear.


8.9           Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
will impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
will any single or partial exercise of any such right preclude other or further
exercise thereof or of any other right.  All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


8.10           Time is of the Essence.  Time is of the essence for each and
every provision of this Agreement.


8.11           Injunctive Relief.  The parties agree that a breach or violation
of this Agreement will result in immediate and irreparable harm to the
non-breaching parties in an amount that will be impossible to ascertain at the
time of the breach or violation, and that the award of monetary damages will not
be adequate relief to the non-breaching parties.  The non-breaching party will
be entitled to seek equitable or injunctive relief, in addition to other
remedies to which it may be entitled at law or equity.  In any action for
equitable relief, the parties agree to waive any requirement for the posting of
a bond or security.


8.12           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when executed will be deemed to be an original, but
all of which taken together will constitute one and the same agreement.  A
facsimile transmission of this signed Agreement will be legal and binding on all
parties hereto.
 
IN WITNESS WHEREOF, the Company and the Investor have executed this Agreement as
of the day and year first above written.
 
9

--------------------------------------------------------------------------------





  MICROHELIX, INC.          
 
By
        James E. Horswill, President and CFO          



 
10

--------------------------------------------------------------------------------


 